Citation Nr: 0729720	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-26 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for ulcerative colitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of a Department 
of Veterans Affairs Regional Office (RO) that denied an 
increased rating for ulcerative colitis.  In April 2006, the 
Board remanded the claim for additional development.


FINDING OF FACT

The veteran's ulcerative colitis is manifested by frequent 
exacerbations consisting of alternating diarrhea and 
constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for an increased disability rating of 30 
percent, but not greater, for ulcerative colitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.114, Diagnostic Codes (DC) 7323 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2006).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The veteran's ulcerative colitis is rated 10 percent 
disabling under DC 7323.  The veteran has also been diagnosed 
with gastritis and irritable bowel syndrome.  Accordingly, 
the Board finds that the diagnostic codes pertaining to those 
disabilities (7307 and 7319) are also applicable.

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no changes to DC 7323, and 
no substantive changes to either DC 7307 or DC 7319.  
Diagnostic Code 7323 provides for a 10 percent disability 
rating where there is moderate ulcerative colitis with 
infrequent exacerbations.  A 30 percent rating is warranted 
for moderately severe ulcerative colitis with frequent 
exacerbations.  A 60 percent rating is warranted for severe 
ulcerative colitis with numerous attacks per year and 
malnutrition, with only fair health during remissions.  A 
maximum 100 percent rating is warranted for pronounced 
ulcerative colitis that results in marked malnutrition, 
anemia, and general debility, or where there is ulcerative 
colitis with serious complications such as liver abscesses.  
38 C.F.R. § 4.114, DC 7323.  

Clinical records dated from March 2001 to June 2006 show that 
the veteran sought medical attention from numerous 
specialists for frequent complaints of abdominal distress, 
consisting of alternating bouts of diarrhea and constipation, 
and rectal bleeding.  Records dated in June 2003 show that 
the veteran was hospitalized for rectal bleeding after 
experiencing daily episodes of loose bowel movements 
associated with rectal irritation, and that at times he had 
experienced episodes of incontinence.  His appetite, however, 
was noted to have been preserved, and the veteran's weight 
had remained stable.  He denied having experienced fever or 
chills.  The assessment at that time was irritable 
bowel/spastic colitis.  Subsequent records dated to June 2006 
show continued complaints of alternating diarrhea and 
constipation, which occasionally required the use of diapers 
secondary to bowel incontinence.  Records dated from March 
2001 to June 2006 do not show that the veteran had 
malnutrition or only fair health during remissions.

In order to ascertain the current level of severity of the 
veteran's service-connected ulcerative colitis, in December 
2006 VA obtained the opinion of a specialist.  After 
reviewing the record, the examiner determined that the 
veteran's symptomatology was consistent with a diagnosis of 
ulcerative colitis in that he had been treated for rectal 
bleeding, but inconsistent with a diagnosis of ulcerative 
colitis in that complaints of alternating bouts of diarrhea 
and constipation were more consistent with a diagnosis of 
irritable bowel syndrome.  Because of these inconsistencies, 
the examiner concluded that he was unable to make an 
assessment as to the current level of severity of the 
veteran's service-connected disorder.

While the December 2006 examiner determined that some of the 
veteran's symptomatology (alternating bouts of diarrhea and 
constipation) was more closely aligned with a diagnosis of 
irritable bowel syndrome than with a diagnosis of ulcerative 
colitis, the Board finds that because irritable bowel 
syndrome is a chronic multisymptom illness defined by a 
cluster of symptoms that overlap with symptoms of other 
digestive disabilities, the veteran's frequent complaints of 
alternating bouts of diarrhea and constipation, together with 
rectal bleeding, which the examiner noted is consistent with 
a diagnosis of ulcerative colitis, demonstrate moderately 
severe ulcerative colitis with frequent exacerbations, 
entitling him to an increased rating of 30 percent.  See 
38 C.F.R. § 3.317 (2006).  With regard to whether the veteran 
is entitled to a rating in excess of 30 percent, however, the 
Board finds that he is not.  At no time has the veteran been 
shown to have malnutrition or only fair health during 
remissions.  Having determined that the veteran is entitled 
to an increased rating of 30 percent, but no more, under DC 
7323, the question remains as to whether the veteran is 
entitled to a rating in excess of 30 percent under either of 
the remaining applicable diagnostic codes, DCs 7307 and 7319.

Diagnostic Code 7307 provides that a 30 percent rating is 
warranted for chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  A 60 percent rating is 
warranted for chronic gastritis with severe hemorrhages, or 
large ulcerated or eroded areas.  C.F.R. § 4.114, DC 7307.  
The veteran was diagnosed with gastritis following a March 
2001 EGD.  At that time, the veteran complained of epigastric 
distress involving nausea and diarrhea.  Since that time, the 
veteran has, on occasion, continued to complain of such 
symptoms.  However, severe hemorrhages have never been 
identified or diagnosed.  Therefore, the veteran is not 
entitled to a higher rating under this diagnostic code.

Diagnostic Code 7319, under both the previous and revised 
versions, provides for a maximum 30 percent rating where 
there is severe irritable colon syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114 DC 
7319.  As discussed above, the Board finds that the veteran 
is entitled to a 30 percent rating based upon symptomatology 
including alternating diarrhea and constipation.  As this 
diagnostic code does not provide for a rating in excess of 30 
percent, DC 7319 cannot serve as a basis for an increased 
rating.

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for gastrointestinal 
diseases are not applicable to the veteran's disorder as they 
regard other conditions for which he is not service-
connected.

The weight of the evidence demonstrates that the veteran's 
gastrointestinal disorder warrants an increased rating of 30 
percent but no higher.  The "benefit-of-the-doubt" rule has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001, September 
2003, and April 2006; rating decisions in August 2001 and 
August 2003; and a statement of the case in August 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.









ORDER

An increased rating of 30 percent, but not greater, for 
ulcerative colitis is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


